UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

pee ee et tnnennenen ne neeneene ne neenenennenneneenee xX
UNITED STATES OF AMERICA
21 cr 18 (JGK)
-against-

SPEEDY TRIAL ORDER

JEREMIAH GILLIAM,
Defendant.

we ence ee eennennnennnnneeee -X

 

JOHN G,. KOELTL, DISTRICT JUDGE:

The parties are directed to appear for a conference on Tuesday, August 3, 2021, at 2:30pm,
before the Honorable John G. Koeitl.

The Court prospectively excludes the time from today until August 3, 2021 in calculating
the speedy trial date under 18 U.S.C. 3161 in order to assure effective assistance of counsel and
because the ends of justice served by ordering such a continuance outweigh the best interest of the

public and the defendant in a speedy trial pursuant to 18 U.S.C. § 3161(h)(7)(A).

~~ aa mat G. KOELTL
UNITED STATES DISTRICT JUDGE

SO ORDERED.

Dated: New York, New York
May 13, 2021

 

 

USDS SDNY
DOCUMENT
ELECTRONICALLY FILED
DOC #:
DATE FILED: {2 3-1

 

 

 

 

 

 

 

 
Case 1:21-cr-00018-JGK Document 14 Filed 05/13/21 Page 1 of 1

 

Southern District
Federal Defenders 52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC. Tel: (212) 417-8700 Fax: (212) 571-0392
David E. Patton Seitthern District ef New York

Jennifer L. Brown
Atomey-ia-Charpe

Execiive Director

May 13, 2021

By ECF

Honorable John G. Koelt!
United States District Judge
Souther District of New York
500 Pearl Street

New York, NY 10007

Re: United States v. Jeremiah Gilliam
21 CR 18 (JGK)

Dear Judge Koellt!:

I write, with the consent of the government, to request an adjournment of the status
conference in the above captioned matter currently scheduled for May 17, 2021, The parties are
anticipating a pretrial resolution of the matter but additional time is required to finalize
discussions and prepare for change of plea hearing. As such, I respectfully request that the
Court adjourn the conference to August 3, 2021 at 2:30 p.m., a date and time that I understand
the Court is available.

Mr. Gilliam consents to the exclusion of time under the Speedy Trial Act.

Respectfully submitted,

/s/ Amy Gallicchio

 

Amy Gallicchio

Assistant Federal Defender
O: 212-417-8728

M: 917-612-3274

Ce: AUSA Matthew Shahabian

 
